[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR POSSESSION
On November 9, 1995 the plaintiff filed a document with the court entitled "Motion for Order Possession."
This action was originally a suit for specific performance of an option to purchase agreement entered into between the plaintiff and the defendant.
Unfortunately for the plaintiff while this litigation was pending the City of New Haven took the property by eminent domain. The City under our statutes is permitted to do this as long as it establishes a fund to compensate people and entities with claims to and on the property. A certificate of taking was filed by the City in 1989 and monies were deposited by the City to compensate claimants; a file in Superior Court indicates such action was taken.
The present motion for possession is not supported by any reasoning, affidavits or other documentation to indicate the property has in fact not been taken by the City or how such action by the City could be considered illegal or unauthorized by statute. Whatever the legal arrangements between the original parties may have been has nothing to do with the simple fact that the court cannot act on a motion for possession since the property is no longer the defendant's to give. Any claim the plaintiff might have for failure to be properly compensated by the City for the effect of the taking on the rights of the plaintiff will not support an action for specific performance.
The plaintiff's motion for possession is denied.
Thomas Corradino, Judge CT Page 14381